FILED
                            NOT FOR PUBLICATION                            DEC 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 12-10449
                                                      12-10450
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:11-cr-50292-DCB
  v.                                                       4:11-cr-03821-DCB

CARLOS BARTOLON-LOPEZ, a.k.a.                    MEMORANDUM*
Anthony Felix-Lopez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       In these consolidated appeals, Carlos Bartolon-Lopez appeals his guilty-plea

conviction and 77-month sentence for reentry after deportation, in violation of 8

U.S.C. § 1326; and the revocation of supervised release and concurrent eight-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
month sentence imposed upon revocation. Pursuant to Anders v. California, 386
U.S. 738 (1967), Bartolon-Lopez’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Bartolon-Lopez the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                          12-10449 & 12-10450